MEMORANDUM **
Raul Madrigal, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Madrigal failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Madrigal’s contentions that the agency violated due process by applying an incorrect legal standard and disregarding his evidence of hardship are not supported by the record and do not amount to colorable constitutional claims. See id. (“[TJraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We lack jurisdiction to review Madrigal’s claims that the IJ was biased and failed to adequately develop the record because Madrigal failed to raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.